Citation Nr: 1402592	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  12-31 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), currently rated 30 percent disabling.  

2.  Evaluation of ischemic heart disease, currently rated 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Robert W. Legg, Attorney at Law


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 




INTRODUCTION

The Veteran served on active service from January 1968 to October 1970.

These matters came before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana that granted service connection for PTSD and assigned a 30 percent disability rating, and a March 2012 rating decision by the RO that continued the 30 percent evaluation for PTSD and granted service connection for ischemic heart disease, assigning a 10 percent disability rating.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional VA treatment records.  The RO indicated that it considered these treatment records prior to the issuance of the November 2012 Supplemental Statement of the Case.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The symptoms of the Veteran's PTSD have most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as depressed mood and anxiety. 

2.  The Veteran has ischemic heart disease; the METs are greater than 7 without hypertrophy or dilatation.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  The criteria for a disability rating in excess of 10 percent for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

These claims arose from the Veteran's disagreement with the ratings assigned in connection with the grants of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to 'downstream' questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Board notes, however, that VCAA compliant notice was provided in April 2011, December 2011, and June 2012 letters.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues have been obtained.  The Veteran's service treatment records and post service VA treatment records have been obtained.  Although the record indicates that the Veteran continued to receive treatment for his PTSD at the Vet Center and VA facilities, remanding increased rating claims to obtain continuing treatment records in such circumstances would result in the claims of veterans who continued to receive treatment never being decided by the Board, because by the time the case is returned to the Board, there will always be additional outstanding treatment records.

The Veteran was afforded VA psychiatric examinations in May 2011, January 2012, and November 2012.  The Veteran was also afforded VA ischemic heart disease examinations in January and November 2012.  As described below, these examinations are adequate as they are based on consideration of the Veteran's prior medical history, and described his disabilities in sufficient detail to enable the Board to make a fully informed evaluation of the disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board does not have notice of any additional relevant evidence which is available but has not been obtained.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



General Legal Principles

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the evidence establishes that the disabilities have not significantly changed and uniform evaluations are warranted.  

PTSD

The Veteran is in receipt of a 30 percent rating for PTSD pursuant to 38 C.F.R. § 4.130, DC 9411.  This rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

In order to warrant a higher, 50 percent rating, the Veteran's symptoms must more nearly approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Based on the evidence presented, the Board finds against the claim.  A review of the record discloses that the Veteran's symptoms during this time frame are more characteristic of a disability picture that is contemplated by the 30 percent rating criteria rather than contemplated by a 50 percent rating or higher under Diagnostic Code 9411.  Few of the type of criteria contemplated for a 50 percent rating or higher under Diagnostic Code 9411 have been demonstrated.  

In this regard, Veteran underwent a VA examination in May 2011.  The examiner reported that the Veteran's symptoms occurred occasionally and were mild to moderate in severity.  The examiner opined that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms of PTSD, but he generally had satisfactory functioning.  

Specifically, the Veteran had been married to his current wife for over 18 years and they had two children.  He described his current marriage as "good" and noted that he enjoyed being a parent.  

The Veteran stated that he had friends through an organization, but he did not "bond" easily.  The examiner noted that he demonstrated good social skills, but did avoid close relationships outside of the family and had reduced stress tolerance which led to irritability.  The examiner noted that the Veteran was polite and courteous through the examination and he presented well socially with no unusual behaviors or mannerisms.  He was open and verbal and did not appear to be guarded or defensive.  

In regard to occupational impairment, the Veteran maintained several fairly long-term jobs over his career.  He worked at Flathead Lutheran Camp for 5 years before being terminated as a result of his anger issues and problems with authority figures.  After leaving Flathead Lutheran Camp, the Veteran worked as a self-employed carpenter.  He stated that he got along "very well" with others up until he lost his temper.  

The examiner noted that the Veteran appeared to be able to maintain the brief and superficial interactions with others needed to complete most work duties.  The examiner further noted that his concentration was occasionally variable due to his anxiety, but he was capable of understanding, remembering, and carrying out simple direction without difficulty and able to complete work duties in a timely fashion without the need for a great deal of supervision.  

In regard to his PTSD symptoms, the Veteran denied nightmares but endorsed having night sweats.  He described himself as "jumpy", hypervigilant, overly alert, anxious, and had to leave settings where there were too many people.  He also indicated that he could only sit in public places if his back was to the wall.  He endorsed having intrusive thoughts of Vietnam and survivors guilt.  

The examiner reported that the Veteran's underlying mood was anxious and occasionally irritable.  The examiner further reported that there were no cognitive difficulties detected, no impaired concentration or attention span, and his memory was functionally intact and his thinking was logical and goal-oriented.  The Veteran's grooming and hygiene were also satisfactory and his affect was full ranging and appropriate.  

The examiner rendered a GAF score of 60.  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but that the individual is generally functioning pretty well and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994.

On examination in January 2012, the Veteran endorsed substantially similar symptoms as he did during the May 2011 examination.  The examiner rendered a GAF score of 60 opined that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms of PTSD, but he generally had satisfactory functioning.  

In regard to social functioning, the Veteran reported that his marriage had improved because he was home more often.  He stated that he had been fairly social through volunteering with a group of people that helped handicapped individuals participate in skiing activities.  He also indicated that he donated pottery that he made to schools.  Of note, the Veteran did not describe significant problems relating to others.  The Veteran also stated that he was a self-employed carpenter and was working sporadically.  He attributed lack of work to the economy.  

The Veteran endorsed symptoms of depressed mood, anxiety, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  He did not exhibit panic attacks, near-continuous panic or depression affecting the ability to function, chronic sleep impairment, memory loss, flattened affect, circumstantial, circumlocutory of stereotyped speech, difficulty understanding complex concepts, impaired judgment or abstract thinking, gross impairment in thought process or communication, obsessive rituals, impaired impulse control, delusions, or suicidal ideations.  

On examination in November 2012, the examiner remarked that the Veteran continued to exhibit symptoms suggestive of PTSD that appeared to be at the same level as the previous examination.  

The examiner noted that, since the last examination, the Veteran indicated that he and his wife got along in a satisfactory manner but he lacked intimate feelings towards her and had considered getting a divorce after his children had grown.  He stated that they were going to couples counseling.  He also stated that he had occasional periods of irritability with his children, but generally got along well with them.  He noted that he was not socially isolated, but described having become more socially withdrawn over time.  He continued to attend meetings, made pottery, and he endorsed having acquaintances, but lacked close friends.  The examiner remarked that he was able to present in a reasonable social manner and demonstrated good social skills during the exam.  He was pleasant and fairly outgoing with no usual behaviors or mannerisms.  

In regard to his occupational functioning, the examiner noted that the Veteran's work history was unchanged since the previous examination and he continued to work on a limited basis as a carpenter.  The examiner reported that while he was occasionally irritable, he was able to interact with others in the work place on a brief and superficial basis.  The Veteran stated that it had become harder to complete work tasks and his work was limited due to his own lack of motivation as well as the economy.  

A review of the VA treatment records show mild to moderate symptoms, including problems with sleep, memory, anxiety, and depression.  More specifically, a June 2011 treatment record reflected that the Veteran had overall mild to no more than moderate severity that had been intermittent in the past with intermittent impact on occupational and social functioning.  

A treatment record from August 2011 indicated that the Veteran's depression had increased due to his finances, and he contemplated suicide.  After treatment, the Veteran reported that he no longer felt suicidal.  He stated, "I am looking forward to what's going to happen next in my life.  Money problems don't bother me like they used to."  

In October 2011, the Veteran reported that he continued to improved and things were going well.  He endorsed that his relationship with his wife improved and he recently was contacted by Flathead Lutheran Camp, where he was previously let go, to help prepare the camp for winter.  He also indicated that he was doing well and able to tolerate stressors with no inappropriate irritability or anger outbursts.  It was also noted that his mood was much better and his anxiety was reduced, he was less startled and hypervigilant, and his cognition was good with improved concentration.  

His treatment records revealed GAF scores ranging between 56 and 78.  

The Board notes that the Veteran indicated on examination in November 2012 that he minimized his distress when meeting with one of his VA treatment providers.  

A review of the Veteran's private treatment records show that the Veteran sought treatment at the Kalispell Vet Center.  A March 2012 assessment from the Vet Center indicated that the Veteran had a good relationship with his children and he enjoyed hiking and camping by himself and with his family.  He read books to his children as a way to relate and have discussions with them.  In addition, he had a stable relationship with his wife, who suffered from depression.  

The examiner noted that the Veteran struggled with intrusive thoughts and unresolved grief, he isolated himself, and he had been unable to maintain steady employment because his rigid control and substance abuse had led to ongoing conflicts with employers.  

Based on the above, the evidence demonstrates that the Veteran's PTSD has been productive of symptomatology resulting in occasional occupational and social impairment manifested as hypervigilance, anxiety, depression, and difficulty in stressful circumstances.  The evidence demonstrates he is able to maintain social and familial relationships, specifically with his wife and his children.  He also enjoyed volunteering, making pottery, camping, and hiking.  He maintained fairly stable employment and was generally able to get along with others.  

Furthermore, while an examiner's classification of the level of a psychiatric impairment, by words or by a global assessment of functioning score, is to be considered, that classification is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126.  Here, it is notable that the Veteran's global assessment of functioning scores ranged from 56 to 78, denoting mild to moderate impairment.  In the view of the Board, the global assessments of functioning scores are consistent with the Veteran's PTSD symptomatology and the assignment of the 30 percent rating. 

While not minimizing the Veteran's PTSD symptomatology, the record indicates that he has normal affect and speech, no panic attacks, no difficulty understanding complex commands, no impairment in judgment or abstract thinking, and an ability to establish some effective social and occupational relationships.  The Veteran did endorse suicidal ideations, some impairment in memory and concentration, and disturbances in mood and motivation.  However, the evidence above shows that he does not have occupational or social impairment with reduced reliability and productivity.  In addition, depressed mood, anxiety, and mild memory loss are symptoms contemplated in the 30 percent rating.  The criteria for the next higher rating of 50 percent have therefore not been met or approximated for any period in this appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated and that he minimized his symptoms to one of his VA treatment providers and the April 2011 statement from the Veteran's previous employer in regard to his behavioral issues at work.  The Veteran and his employer are competent to report his symptoms and the Veteran has presented credible testimony in this regard.  The Board finds, however, that neither the lay nor medical evidence demonstrates that the criteria for a 50 percent rating or higher have been met.  

The Board notes that the Veteran's pleadings relating to his symptoms prior to March 30, 2011, the effective date of the grant of benefits for his PTSD, were reviewed.  However, the most critical evidence is during the time period on appeal.  

Consideration has also been given to a rating of 70 percent and 100 percent for the Veteran's PTSD, but the Board finds that such a rating is not warranted.  The Veteran does not show symptoms such as obsessive rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  As above, the Veteran did endorse having suicidal ideations, however, the Veteran did not have a plan and he indicated it was a result of his financial situation.  Also, the evidence does not show that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a 70 percent or 100 percent rating.  Mauerhan , 16 Vet. App. at 442-43.

For the foregoing reasons, the preponderance of the evidence is against the claim for a rating higher than 30 percent for PTSD.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Ischemic Heart Disease

The Veteran is currently assigned a 10 percent disability rating for ischemic heart disease pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005, which contemplates workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  

In order to warrant a higher, 30 percent rating, a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray is required.  

A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Based on the evidence presented, the Board finds against the claim.  A review of the record discloses that the Veteran's symptoms during this time frame are more characteristic of a disability picture that is contemplated by the 10 percent rating criteria rather than contemplated by a 30 percent rating or higher under Diagnostic Code 7005.  

In this regard, the Veteran underwent a VA examination in January 2012.  The examiner reported that on the most recent diagnostic exercise test, conducted in September 2009, the level of METs the Veteran could perform was 10.  The examiner further reported that the Veteran denied experiencing dyspnea, fatigue, angina, dizziness, or syncope with any level of physical activity.  

The examiner noted the Veteran did not have congestive heart failure and there was no evidence of cardiac hypertrophy or dilatation on an echocardiogram performed in September 2009.  It was also noted that the Veteran's ischemic heart disease did not impact his ability to work.    

The Veteran underwent a VA examination in November 2012.  The most recent exercise stress test, conducted in June 2012, revealed no ischemia and a METs level of 12.8.  

The examiner noted that the Veteran did not have congestive heart failure or cardiac hypertrophy or dilatation as evidenced by an echocardiogram dated in 2009.

There was also no objective evidence that atypical chest pain was due to, caused by, or aggravated by ischemic heart disease or coronary artery disease since the most recent stress test was negative for ischemia and he had preserved left ventricle function with normal ejection fraction and excellent exercise capacity without chest pain and negative treadmill study.  The examiner also opined that heart condition did not impact his ability to work.  

A review of the Veteran's VA treatment records show complaints of anterior chest pains not directly associated with exertion or any particular activity.  The results of the stress test and other testing were described above by the November 2012 VA examiner.  

In reviewing all the evidence of record, the Board finds that a 10 percent evaluation is appropriate for the entire period on appeal.  A higher evaluation is not warranted as the Veteran's ischemic heart disease is not manifested by workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope.  The echocardiogram also revealed no evidence of cardiac hypertrophy or dilatation.   

The Board acknowledges the Veteran's lay assertions in support of his claim.  The Veteran is competent to report his symptomatology, see Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran has provided no written statements or reports from a private or VA clinician that suggest he has cardiac hypertrophy or dilatation, or a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope.  Therefore, his statements cannot serve as the basis for a higher rating than that which is already assigned.

For the foregoing reasons, the preponderance of the evidence is against any higher rating for the ischemic heart disease.  The benefit- of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.



Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptomatology associated with the Veteran's disabilities are fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examinations are contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the evidence reflects that there has not been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms for PTSD or ischemic heart disease have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).

ORDER

An evaluation in excess of 30 percent for PTSD is denied.  

An evaluation in excess of 10 percent for ischemic heart disease is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


